Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-2360

                          DAVID WATTLETON,

                       Plaintiff, Appellant,

                                    v.

         UNITED STATES DEPARTMENT OF PROBATION, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                                 Before

                     Torruella, Circuit Judge,
                  Selya, Senior Circuit Judge,
                    and Lynch, Circuit Judge.



     David Wattleton on brief pro se.
     Gregg Shapiro, Assistant United States Attorney, and Michael
J. Sullivan, United States Attorney, on brief for appellees.



                             May 15, 2007
            Per Curiam.       After carefully considering the briefs and

record on appeal, we affirm the judgment below.

            District courts are empowered to dismiss suits when

plaintiffs defy court orders.            Angulo-Alvarez v. Aponte de le

Torre, 170 F.3d 246 (1st Cir. 1999); HMG Prop. Investors, Inc. v.

Parque Indus. Rio Canas, Inc., 847 F.2d 908 (1st Cir. 1988).              The

appellant makes no showing that the court abused its discretion in

dismissing his action.

            The appellant's argument that civilly committed inmates

are   not   prisoners   for    certain   purposes   is   beside   the   point.

Moreover, the appellant fails adequately to address the district

court's reasoning that § 1915(a)(1) has been held to require

everyone seeking in forma pauperis status to disclose their assets.

            Affirmed.   See 1st Cir. R. 27.0(c).




                                      -2-